Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered May 4, 1998, convicting him of robbery in the first degree and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed .
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631).
The defendant has raised no nonfrivolous issues in his supplemental pro se brief. The defendant’s contentions that the defense counsel failed to effectuate his request to testify before the Grand Jury and made statements that coerced his plea involve factual matters which are dehors the record. Such claims are not properly before this Court on direct appeal (see, People v Grazzette, 211 AD2d 822; People v Dyson, 200 AD2d 756). Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.